Citation Nr: 1613040	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with symptoms of post traumatic stress disorder (previously diagnosed as post traumatic stress disorder with major depressive disorder).

3. Entitlement to a disability rating in excess of 10 percent for status post old L2 compression fracture of the lumbar spine prior to November 30, 2012 and 20 percent thereafter.
  	
4. Entitlement to a disability rating in excess of 10 percent for a scar from a resection of a cyst on the left upper extremity.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1985, December 1990 to May 1991, August 2001 to April 2002, and August 2004 to January 2006, with service in Iraq from January 2005 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's last day of work was January 14, 2015.

2.  Effective January 15, 2015, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

3.  At the Board hearing on January 25, 2016, prior to the promulgation of a decision on the appeal, the Veteran requested to withdraw his appeals on the issues of entitlement to service connection for hypertension, entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with symptoms of post traumatic stress disorder (previously diagnosed as post traumatic stress disorder with major depressive disorder), entitlement to a disability rating in excess of 10 percent for status post old L2 compression fracture of the lumbar spine prior to November 30, 2012 and 20 percent thereafter, entitlement to a disability rating in excess of 10 percent for a scar from a resection of a cyst on the left upper extremity, and entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  Effective January 15, 2015, the criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

2.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for hypertension, entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with symptoms of post traumatic stress disorder (previously diagnosed as post traumatic stress disorder with major depressive disorder), entitlement to a disability rating in excess of 10 percent for status post old L2 compression fracture of the lumbar spine prior to November 30, 2012 and 20 percent thereafter, entitlement to a disability rating in excess of 10 percent for a scar from a resection of a cyst on the left upper extremity, and entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

There is conflicting evidence in the claims file regarding the date the Veteran stopped working.  On his application for increased compensation based on unemployability received in January 2016, the Veteran noted his last day of work was January 6, 2015.  At the January 2016 Board hearing, the Veteran testified that he quit his position at [redacted] on January 14, 2015.  In a December 2015 letter from the Veteran's most recent employer, [redacted], it is noted that his employment was terminated effective January 16, 2016 and he had been off from work for twelve months due to a non-work-related illness.  The Board will consider the Veteran's last day of work to be January 14, 2015.  At that time, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

On his application for increased compensation based on unemployability received in January 2016, the Veteran contended that his PTSD and lumbar spine disorder prevented him from securing or following a substantially gainful occupation.  He reported that his last job was at [redacted] operating a fork lift and machinery.  He has a high school education.  

At his January 2016 Board hearing, the Veteran testified that he stopped working at [redacted] due to pain in his low back.  He also testified that he had disagreements with his supervisor and was unable to get along with coworkers.  He testified that all of his prior work included either physical labor or driving; he worked at [redacted] doing manual labor for five years and prior to that he drove a fork truck.  He testified that he took pain medication daily, which made him sleepy and unable to drive long distances.  

The medical evidence of record shows poor social interaction, panic attacks at work, and physical limitations including difficulty sitting or standing for prolonged periods of time, limited motion, and ability to lift heavy objects limited by pain.  A December 2015 letter from the Veteran's previous employer, C[redacted], noted that the Veteran was unable to perform the essential functions of his job and there were no alternative positions open presently at the facility which could accommodate the Veteran's current limitations.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.

II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the January 25, 2016 Board hearing, the Veteran and his representative requested to withdraw his appeal of the issues of entitlement to a disability rating in excess of 10 percent for a scar from a resection of a cyst on the left upper extremity, entitlement to service connection for sleep apnea, and entitlement to service connection for hypertension.   The Veteran and his representative also testified that a grant of entitlement to TDIU would satisfy the Veteran's claims for entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with symptoms of post traumatic stress disorder (previously diagnosed as post traumatic stress disorder with major depressive disorder) and entitlement to a disability rating in excess of 10 percent for status post old L2 compression fracture of the lumbar spine prior to November 30, 2012 and 20 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with symptoms of post traumatic stress disorder (previously diagnosed as post traumatic stress disorder with major depressive disorder) is dismissed.

The appeal of the issue of entitlement to a disability rating in excess of 10 percent for status post old L2 compression fracture of the lumbar spine prior to November 30, 2012 and 20 percent thereafter is dismissed.

The appeal of the issue of entitlement to a disability rating in excess of 10 percent for a scar from a resection of a cyst on the left upper extremity is dismissed.

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted effective January 15, 2015.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


